  Case 2:19-cv-12189-LVP-RSW ECF No. 4, PageID.14 Filed 07/26/19 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN

                                                           Case No. 2:19-cv-12189
SARAH SCHOENHERR,

                     Plaintiff,                            Hon. Linda V. Parker
vs.                                                        Mag. R. Steven Whalen
CHASE BANK USA, N.A.,

                      Defendant.


              STIPULATION AND ORDER TO DISMISS
      DEFENDANT CHASE BANK USA, N.A., N/K/A JPMORGAN CHASE
                 BANK, N.A. WITHOUT PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant Chase

Bank USA, N.A., n/k/a JPMorgan Chase Bank, N.A., erroneously sued as Chase

Bank USA, N.A. (“Chase”), through their respective counsel, stipulate to the

dismissal of Chase, without prejudice and without costs or attorney fees to either

party.



/s/ Tarek N. Chami                                          /s/Joseph H. Hickey
Tarek N. Chami (P76407)                                     Joseph H. Hickey
Attorney for Plaintiff                                      Attorney for Defendant
Chami Law, PLLC                                             DYKEMA GOSSETT PLLC
tarek@chamilawpllc.com                                      jhickey@dykema.com




Schoenherr - Stipulation and Order to Dismiss Chase.DOCX
LA 52280196v1
07/25/2019 1:20 PM
  Case 2:19-cv-12189-LVP-RSW ECF No. 4, PageID.15 Filed 07/26/19 Page 2 of 2




                      ORDER TO DISMISS
     DEFENDANT CHASE BANK USA, N.A., N/K/A JPMORGAN CHASE
                BANK, N.A.WITHOUT PREJUDICE

         The Court having received the parties’ Stipulation, and being otherwise fully

advised in the premises,

         IT IS HEREBY ORDERED that Defendant Chase Bank USA, N.A., n/k/a

JPMorgan Chase Bank, N.A., erroneously sued as Chase Bank USA, N.A. shall be

dismissed without prejudice and without costs or attorney fees awarded to either

party.

         This order resolves the last pending claim and closes the case.

         IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

 Dated: July 26, 2019




                                            2
LA 52280196v1
07/25/2019 1:20 PM
